—In an action to recover damages for wrongful death, the defendant Len Harris, Inc., appeals from so much of an order of the Supreme Court, Queens County (Dye, J.), dated February 4, 2000, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, the complaint and all cross claims insofar as asserted against the appellant are dismissed, and the action against the remaining defendant is severed.
The appellant made a prima facie showing of entitlement to summary judgment. In response, the plaintiffs failed to raise a triable issue of fact as to whether the fire in question was the result of the negligent installation of a dryer purchased and installed by the appellant (see, Cregan v Greenlawn Plaza Corp., 269 AD2d 418; Humphreys v Veneziano, 268 AD2d 461). Accordingly, the appellant was entitled to summary judgment dismissing the complaint and all cross claims insofar as asserted against it. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.